I dissent, upon the ground that the governor's veto of § 2 1/2 of the act was wholly ineffectual and void.
The majority opinion concedes that the words "section or sections," used in Art. III, § 12 of the constitution, have reference to subject matter rather than to arbitrary divisions. With that I agree, and hence will not further discuss that phase of the matter.
The majority then takes the position that § 2 of the act is a complete imposition of a tax directly upon the appellants, and that the whole purpose of the act to so tax the appellants is evidenced and determined by that portion of the act which precedes § 2 1/2; further, that the insertion of § 2 1/2 introduced a new, separate, distinct and independent provision, and that, in vetoing *Page 622 
that section, the governor's action was purely negative. With these conclusions of the majority, I can not agree.
By § 2 (2) (e), the legislature imposed a tax, with an inseparable condition, or proviso, contained in § 2 1/2, that the tax was to be imposed upon, and paid by, the consumer. The governor, by his veto, freed the consumer from payment of the tax and imposed it upon the distributor. Stated in another way, the governor, by his veto, completely reversed the legislative intent by abrogating a tax that the legislature had imposed and creating one which the legislature had not provided for at all; the legislature taxed "A," the governor taxed "B."
The record as disclosed by the legislative journals of 1933 shows that this piece of legislation had a difficult and stormy course. It first appeared as H.B. No. 92, introduced on January 20, 1933. (H.J. p. 68.) On February 23, S.H.B. No. 92 took its place, with a recommendation on the part of a majority of the house committee on revenue and taxation that the substitute bill "do pass." (H.J. p. 440.) After numerous amendments, the substitute bill passed the house on March 3, 1933. (H.J. p. 592-3.) The bill was then referred to the senate, where it was passed in an amended form on March 8, 1933. (S.J. p. 672-3.) The house refused to concur in the senate amendments. (H.J. p. 756.) The senate refused to recede from its amendments, and made a request for a conference thereon. (S.J. p. 712.) The request was granted. A free conference committee of both houses was then appointed. Up to this time, § 2 1/2 had not appeared in the bill or in any amendment. The free conference committee then made a full report recommending many amendments to the bill, including § 2 1/2. As thus amended, the bill passed both houses on March 9, 1933. *Page 623 
(H.J. p. 862-5; S.J. p. 778-781.) On the same day, the legislature adjourned.
It will thus be seen that the bill received full consideration in both houses and, in its final form, expressed the clear intention of the legislature that, as to light, water, telephone and gas companies, the amount of the tax was to be paid by the consumer. But the governor, by his veto, says that it shall not be paid by the consumer, but by the respective companies. His action is not purely negative, as the majority opinion states. It is affirmative, because it actually creates a result different from that intended, and arrived at, by the legislature.
The governor has no power of affirmative legislation. The authorities are unanimous upon that point. In State v. Holder,76 Miss. 158, 181, 23 So. 643, it is said:
"And after all, and despite the pragmatic utterances of political doctrinaries, the executive, in every republican form of government, has only a qualified and destructive legislative function and never creative legislative power. If the governor may select, dissect, and dissever, where is the limit of his right? Must it be a sentence or a clause, or a word? Must it be a section, or any part of a section, that may meet with executive disapprobation? May the governor transform a conditional or a contingent appropriation into an absolute one in disregard and defiance of the legislative will? That would be the enactment of law by executive authority without the concurrence of the legislative will and in the face of it."
In Commonwealth v. Barnett, 199 Pa. 161, 170, 48 A. 976, 55 L.R.A. 882, the limitation upon the power of the chief executive is recognized, in the following language:
"The fact that the governor is limited to negation or concurrence and cannot affirmatively initiate or *Page 624 
amend legislation, does not take away the legislative character of his act."
In Fairfield v. Foster, 25 Ariz. 146, 214 P. 319, the court said:
"Now it is very true, as stated in State v. Holder, 76 Miss. 158,23 So. 643, that the executive cannot veto a condition or proviso of an appropriation, while allowing the appropriation itself to stand. That would be affirmative legislation without even the concurrence of the legislature. Certainly if, for example, the legislature appropriates, as it did once in Arizona, a certain sum for a girls' dormitory at the University, on condition that a like sum be raised by outside contributions, the governor cannot so use his veto as to make void the condition, while letting the appropriation stand, for the legislature might well have been willing to have spent a certain amount for the given purpose, if others would do likewise, but been utterly averse to the unconditional appropriation. And the veto power was then used in the only constitutional manner, on both proviso and appropriation."
In Mills v. Porter, 69 Mont. 325, 222 P. 428, 35 A.L.R. 592, the court said:
"The veto is distinctly a negative, not a creative, power. The general rule is that the governor may not exercise any creative legislative power whatsoever."
In Wood v. State Administrative Board, 255 Mich. 220,238 N.W. 16, it is said:
"The veto power is a legislative function, although it is not affirmative and creative, but is strictly negative and destructive."
The designation of the persons who shall pay the tax is a function which belongs exclusively to the legislature, and the governor may not trench upon it, either directly or indirectly.
The governor having attempted to exercise a power which he does not possess, his act is wholly ineffectual *Page 625 
and void. His veto being a nullity, § 2 1/2 of the act still stands. Under the provisions of the act as a whole, the appellants are not required to pay the tax, and hence respondents should be restrained from compelling them to pay it.
MILLARD and MITCHELL, JJ., concur with STEINERT, J.